BEST ENERGY SERVICES, INC. ISSUES FORMAL UPDATE ON RECENT FUNDING, ACQUISITION AND TRADING ACTIVITIES Secures $25 Million Term and Revolving Credit Facility; Completes $8.64 Million Equity Offering; Acquires Best Well Service, Inc. and Bob Beeman Drilling Company; Effects Corporate Name Change and Commences Trading Under “BEYS” HOUSTON, TX (PR NEWSWIRE) March 4, 2008 Best Energy Services, Inc. (OTCBB:BEYS), formerly Hybrook Resources, Inc. (OTCBB:HYBK), today issued a corporate update detailing a series of recent events and transactions that have established Best Energy Services as an operating company in the oil field service sector. DEBT
